Burglary is the offense; penalty assessed at confinement in the penitentiary for two years.
This is a companion case to Cole Oglesby v. State,121 Tex. Crim. 52, 51 S.W.2d 587. Save on the question of alibi, the facts are not materially different, and the questions of law are identical. The issue of alibi was submitted to the jury in an appropriate charge.
Upon the authority and reasoning in the companion case mentioned, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.